McBRIDE, Judge.
The automobile of Jane Fargason sustained damages in the accident discussed in the case of Terrell v. Fargason, La.App. 67 So.2d 771 an opinion and decree in which was handed down by us this day.
Miss Fargason and the National Surety Marine Insurance Corporation, to whom she had subrogated a part of her claim, filed this joint suit against Wilbert J. Ray and Joseph H. Terrell, seeking to recover from them the amount of the damages to the Fargason car, in the sum of $278.60. The plaintiffs have appealed from the judgment of the lower court dismissing the suit.
The plaintiffs have charged the driver of the Terrell automobile with certain specified acts of negligence, which we find it unnecessary to enumerate. For the reasons set forth in the case of Terrell v. Fargason, we believe that the judgment below dismissing the plaintiffs’ suit is correct and should be affirmed.
Therefore, it is ordered, adjudged and decreed that the judgment appealed from be affirmed.
Affirmed.